Citation Nr: 1400522	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of the death. 

2.  Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.

3.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Navy from January 1967 to December 1972.  He passed away in March 2004, and the appellant is his surviving spouse.  She submitted a claim for dependency and indemnity compensation (DIC) benefits in March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the appellant, accompanied by her representative, appeared at the RO to present evidence and oral testimony in support of her appeal before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In July 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Following this development, the denial of the appellant's claims for service connection for the Veteran's cause of the death, nonservice-connected death pension, and nonservice-connected burial benefits (to include a plot or interment allowance) was confirmed in a March 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in September 2013 and the appellant now continues her appeal.


FINDINGS OF FACT

1.  The Veteran died in March 2004 due to multiple myeloma and acute renal failure. 

2.  The evidence of record objectively indicates that the Veteran received a dose of 0.00 REM of ionizing radiation while undergoing nuclear power training during service. 

3.  The Veteran was not exposed to ionizing radiation during service. 

4.  At the time of the Veteran's death, service connection was established for bilateral hearing loss, which was rated noncompensable (zero percent). 

5.  The causes of the Veteran's death were not manifest in service nor diagnosed until many years after separation from service, and are not etiologically related to active service or to in-service exposure to ionizing radiation. 

6.  The appellant, the surviving spouse, paid for the Veteran's cremation and filed an application for burial benefits for the Veteran's death in August 2004. 

7.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 

8.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service. 

9.  The evidence does not indicate that the appellant incurred expenses for the actual interment of the Veteran's remains.

10.  The appellant's income exceeds the applicable statutory levels for the annualized period in which the income was received.

11.  It is reasonable for the appellant to consume some part of her net worth of funds in excess of $80,000 in her bank deposits for her maintenance.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312, 3.402 (2013). 

2.  The criteria for entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, have not been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2013).

3.  The appellant does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2002); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.53(a), 3.271, 3.272, 3.400, 3.1000 (2013).

4.  The corpus of the appellant's estate precludes the payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claims decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.  Additionally, in claims for DIC under 38 C.F.R. § 1310, VCAA notice must include 1) a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, if a DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA must provide notice that informs the claimant of how to substantiate the assertion advanced, taking into account the evidence submitted in connection with the application.  Id. at 353.   

The current appeals for DIC benefits and, by association, death pension and burial benefits, stem from the appellant's claim, which was received by VA in March 2004.  Pursuant to the July 2011 Board remand, VCAA notice that was fully compliant with Hupp was furnished to the claimant in December 2011.  This notice 
specifically addressed the claim for DIC and satisfies the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there is a timing of notice error as fully compliant notice did not precede the initial adjudication of the appellant's DIC claim, the later notice was followed by a subsequent readjudication, most recently in a March 2013 supplemental statement of the case, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
  
VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The late Veteran's service treatment records (including a DD 1141 Record of Occupational Exposure to Ionizing Radiation) are included in the claims file.  Also of record are post-service clinical records, which include a March 1973 VA examination, private treatment records associated with his treatment for multiple myeloma from October 2000 to February 2004, a January 2008 report of the radiation dose estimate of the Veteran from the Department of the Navy, and a March 2013 opinion of a physician's assistant.  The Board further notes that the Veteran's claims file includes a March 2011 written statement from a former fellow serviceman relating to his recollections of working at the same naval nuclear training facility as the Veteran during their shared period of service.  The Board thusly finds that VA has reasonably discharged its duty to assist the Veteran in the development of the relevant evidence, and that no further remand for corrective development is required.

The Board notes that 38 U.S.C.A. § 5103A(d)  concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation." See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In DeLaRosa at 1322, n.1, the Federal Circuit explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the veteran is disabled as a result of a personal injury or disease...while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Therefore, by definition, § 5103A(d) does not pertain to a DIC claim.  Nevertheless, in a DIC case, as part of the duty to assist, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit." 38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the appellant's claim. Id.   VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A(a)(2) . 

There is no indication that the Veteran's cause of death was in any way related to his active service.  There is likewise no medical evidence to suggest that a disability of service origin caused or contributed substantially or materially to his cause of death.  Indeed, as will be discussed, the outcome of the appeal is driven primarily on the question of whether the Veteran had exposure to ionizing radiation in service, which is not shown.  As such, a medical opinion in this matter is not warranted.
  
With regard to the death pension claim on appeal, all pertinent tax information regarding the appellant's income and net worth during the pendency of the claim, for the period from March 2004 (i.e., the time of the Veteran's death) to the present,  have been obtained for inclusion into the record.  This information also includes a declaration of her unreimbursed expenses for the period and verification of her two dependent children's ages, dates of birth, and the appellant's status as their legally adopted mother.  The evidentiary development undertaken with regard to the death pension claim is in substantial compliance with the instructions of the July 2011 Board remand.  Therefore, another remand for additional corrective action is not required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
The appellant was provided with the opportunity to present oral testimony in support of her appeal before the undersigned Veterans Law Judge in a March 2011 hearing.  At the time of the hearing, she was accompanied by her representative and had the benefit of her advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the March 2011 Board hearing, the presiding Veterans Law Judge discussed the matters on appeal.  With the concurrence of the appellant and her representative, he directed his questions and the oral testimony of the appellant to focus on the elements necessary to substantiate her DIC claim.  See transcript of March 21, 2011 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the March 2011 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.  

Neither the claimant nor her representative has indicated that there was any further evidence to submit in support of her claims.  The appellant having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the appellant in the evidentiary development of her claims decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for the Veteran's cause of the death. 

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013). 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id. 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304. 

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran served in the United States Navy from January 1967 to December 1972.  According to his personnel records, this service included attendance at the Naval Nuclear Power School in Bainbridge, Maryland, as well as at the Nuclear Power Training Unit (NPTU) in Idaho Falls, Idaho, in 1968.  He thereafter served as a machinist aboard non-nuclear surface vessels.  The Veteran's claims file includes documents indicating a post-service career as a locomotive engineer and railroad brakeman in the employ of the Southern Pacific Transport Company until his death.  The Veteran died in March 2004 at the age of 56, and his wife has submitted a claim for DIC benefits in her capacity as the surviving spouse.  At the time of his death, the Veteran was service connected only for bilateral hearing loss, which was rated as noncompensably (zero percent) disabling.  The appellant's primary assertion is that the Veteran's cause of death is attributable to his exposure to ionizing radiation in service while undergoing training at the NPTU, which involved working in proximity to a working nuclear reactor. 

Private medical records associated with the claim show that the earliest clinical signs of myeloma were detected in October 2000, with a diagnosis of this cancer presented in November 2000.  Thereafter, despite aggressive treatment of the disease, which included tissue transplants, the Veteran's condition progressively worsened.  By February 2004, his cancer was deemed to be terminal and he was referred to hospice.  The Board notes that although the aforementioned private medical records report that the Veteran mentioned a history of exposure to ionizing radiation from working in proximity to a nuclear reactor during naval service, no nexus opinion expressly or implicitly linking his myeloma to his reported history of radiation exposure is presented in these records.  He subsequently succumbed to his disease in March 2004.  According to the Veteran's death certificate, his cause of death was due to multiple myeloma with progression to plasma cell leukemia also associated with acute renal failure.  The certifying physician determined that the onset of the Veteran's multiple myeloma was 39 months prior to his death, and that the onset of his acute renal failure was 10 days prior to his death.  Although the certifying physician listed renal failure as a contributing cause, he also specifically identified the renal failure as being secondary to the Veteran's multiple myeloma.  In any event, in accordance with 38 C.F.R. § 3.312, both these terminal diagnoses may be considered for service connection purposes. 


The Board notes at the outset that by rating decision of May 1973, the Veteran was granted service connection bilateral hearing loss, effective from December 1972.  His bilateral hearing loss was rated noncompensably disabling throughout the entire time that service connection was in effect for this disability up to the date of the Veteran's death.  Bilateral hearing loss is the only disability for which he was service-connected, does not affect a vital organ, nor does it involve the production of blood cells in the bone marrow or the genitourinary system, which are the systems affected by multiple myeloma and acute renal failure, respectively.  There is no evidence suggesting that the service-connected bilateral hearing loss was a contributing factor the Veteran's death.  The appellant does not contend otherwise.   Rather, the only aspect of the appellant's claim for consideration is whether the cause of the Veteran's multiple myeloma and subsequent renal failure should have been service-connected based on the evidence of record.  The Board first addresses the appellant's assertion that these disorders were caused by in-service exposure to ionizing radiation. 

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of two ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).   First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites not applicable here.  38 C.F.R. § 3.309(d)(3).  There is no requirement for documenting the level of radiation exposure. 

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

The records from the Veteran's active duty service do not indicate that he participated in a recognized radiation risk activity such as an atmospheric detonation test or the occupation of Hiroshima or Nagasaki in1945 to 1946, nor has either the Veteran or the appellant so asserted.  Therefore, service connection on this basis is not for application. 

Next, the Board considers whether service connection is warranted as a radiogenic disease.  In this case, multiple myeloma is one of the disorders considered by VA as a potential radiogenic disease.  38 C.F.R. § 3.311(b)(2).  The post-service private treatment records also shows that the earliest signs of this disease were clinically noted in October 2000, when the Veteran's treating physician assistant, Mr. A.T., referred him to an oncologist following abnormal blood laboratory findings.  He was thereafter diagnosed with multiple myeloma in November 2000, which is significantly more than five years after any potential exposure to ionizing radiation in 1968.  As such, he may be entitled to service connection on this basis if the evidence can establish that he was indeed actually exposed to ionizing radiation. 

In this regard, the appellant submitted a statement dated in March 2013 from the private physician assistant, Mr. A.T., whom the clinical records identify as a clinician who was involved in the late Veteran's cancer treatment.  In this statement, Mr. A.T. presented the following opinion:

As [the late Veteran's] primary care Physician Assistant, in October 2000, I diagnosed him with multiple myeloma.  He has been deceased for a decade[.]  [His] navy service included 6 months at a nuclear reactor in Idaho and 6 years as a machinist.  Exposure to radiation and organic solvents are risk factors for developing this disease.  I would suggest that [his]military service contributed to him developing this disease.

Notwithstanding Mr. A.T.'s opinion that the Veteran had been exposed to radiation in service, the evidence of record affirmatively shows that the Veteran was not exposed to ionizing radiation during active duty.  Specifically, his personnel records do not indicate that he ever served on board a nuclear vessel.  As such, the only period of time where he could have been exposed was during his training at the NPTU from May to October 1968, when he worked in proximity to a functioning nuclear reactor.  The Veteran's service treatment records, however, include his DD-1141 Record of Occupational Exposure to Ionizing Radiation, which indicates that his tested exposure levels in June 1968 and October 1968 were 0.00 rem, with a total lifetime exposure of 0.00 rem.  These results were corroborated by a January 2008 letter from the Department of the Navy, which also found that the Veteran's total lifetime exposure was 0.00 rem, demonstrating that he incurred no ionizing radiation exposure from June to October 1968 despite working in proximity to a nuclear reactor during active duty.  Therefore, while the Veteran had a radiogenic disease as contemplated by 38 C.F.R. § 3.311(b)(2), service connection is not warranted on this basis, as his treatment records explicitly show no exposure during the relevant time period.  Such refutes the factual premise of Mr. A.T.'s opinion that the Veteran's myeloma was due to radiation exposure.  Accordingly, service connection is also not warranted on this basis. 

The Board has also considered physician assistant A.T.'s opinion that the Veteran's duties as a machinist in service contributed to the development of myeloma due to exposure to organic solvents.  However, as a factual matter the Board rejects the clinical validity and credibility of this opinion as Mr. A.T. presented it over a decade after the Veteran's death and did not base it on any personal knowledge of his actual exposure to organic solvents in service.  Furthermore, the validity of Mr. A.T.'s opinion is further undermined by the fact that it was not based on a review of the entirety of the Veteran's clinical history, record of military service, or occupational history, including the fact that the Veteran spent significantly more time post-service working in close proximity to heavy machinery as a locomotive engineer and railroad brakeman.  Mr. A.T.s' opinion is therefore accorded very little probative value as evidence to establish a nexus between the Veteran's fatal myeloma and his period of active duty.  

In making the above determinations, the Board has given due respect to the appellant's oral and written testimony and the late Veteran's statements that he was exposed to ionizing radiation while on active duty.  On this matter, the Board notes that VA must accept a Veteran's or appellant's testimony regarding medical symptoms unless there is reason to doubt his or her credibility.  However, it is not obligated to accept as factual statements made regarding non-medical activities, such as where the Veteran was stationed at any given time.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Instead, such assertions must be weighed against the evidence of record in its entirety.  In this case, for the reasons noted above, the weight of the evidence is against a finding that the Veteran was exposed to ionizing radiation, and it outweighs the appellant's statements. 

The Board also notes a March 2011 statement provided by a fellow sailor, Mr. J.P., who claimed that he personally knew the late Veteran and trained at the NPTU at approximately the same time as him.   Mr. J.P. recalled a nuclear accident occurring near Idaho Falls in January 1961.  What the sailor is referring to is almost certainly the Army Experimental Reactor SL-1 accident, where the reactor vessel exploded in January 1961, resulting in the deaths of at least three people as well as the potential release of radioactive contamination to the environment.  See Susan M. Stacy, Proving the Principle: A History of the Idaho National Engineering and Environmental Laboratory, 1949-1999, 138-49 (U.S. Gov't Printing 2000). 

In this case, however, the Board emphasizes the probative value of the Veteran's record of occupational radiation exposure.  As opposed to a finding of no exposure based on the lack of evidence contained in a serviceman's military records, the Veteran here was regularly monitored for potential exposure while stationed at the NPTU, and such monitoring revealed no exposure to ionizing radiation.  Moreover, service at the NPTU or proximity to the SL-1 accident scene (which occurred years before the Veteran's active duty service) are not events where exposure may be presumed under currently applicable agency law and regulations.  Therefore, service connection is not warranted on this basis of radiation exposure. 

The Board also notes the appellant's assertion at her hearing in March 2011 that the Veteran's exposure records may have been deliberately altered to falsely indicate that he was not exposed to ionizing radiation.  However, a review of the original document from 1968 does not indicate any irregularity.  Moreover, without proof to the contrary, the Board will presume that these records were maintained in accordance with all appropriate procedures.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (government officials are presumed to have properly discharged their official duties). 

Therefore, given that the evidence does not indicate that the Veteran participated in a radiation-risk activity, and given that his service treatment records explicitly document that he was not exposed to ionizing radiation while training at the NPTU, which is the only location where he would have been working in proximity to a source of ionizing radiation, the criteria for service connection based on exposure to such radiation have not been met, and service-connection is not warranted on this basis. 

Next, even though the appellant's primary argument was that the Veteran's multiple myeloma and renal failure was caused by exposure to ionizing radiation, the appellant is not precluded from establishing service connection based on proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

In this case, the Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses related to a bone marrow disorder, chronic bone disorder or renal disorder while on active duty.  Importantly, no such disorder was observed during his separation physical examination in December 1972 or on post-service VA medical examination in March 1973. 

The post-service evidence also fails to establish a diagnosis of multiple myeloma until November 2000, which is approximately 28 years after the Veteran's separation from active duty.  Private treatment note in April 2001 noted that he had been in good health prior to this diagnosis.  Additionally, the Veteran's death certificate indicates that his myeloma arose only 39 months (approximately three years) and his renal failure arose only 10 days before his death.  Therefore, the competent evidence does not indicate onset of these diseases in service and a continuity of symptoms thereafter.  Neither the late Veteran nor the appellant has asserted such a continuity of symptomatology.  Therefore, continuity has not here been established, either through the medical or lay evidence 

Service connection may be granted when the evidence establishes a causal relationship between the Veteran's active duty service and the cause of his death.  The weight of the competent evidence does not attribute the causes of the Veteran's death to active duty.  First, as was explained above, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board has also rejected the probative value of Mr. A.T.'s March 2013 opinion linking the Veteran's myeloma to service.  The remaining objective evidence of record does not otherwise establish a medical relationship between the Veteran's cause of death and any established event in service. 

The Board has also considered the statements made by the appellant relating the Veteran's cause of death to his active service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Federal Circuit also held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

As was mentioned previously, the appellant's primary argument was that the Veteran's death was attributable to his radiation exposure.  Regarding any other statements, however, the appellant, as a layperson who is not shown to possess any formal medical training or accreditation as a medical clinician, is not competent to provide testimony regarding the etiology of the Veteran's cause of death.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  Because diseases such as multiple myeloma or renal failure are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the diseases that led of the Veteran's death are found to lack competency and therefore credibility and probative value. 

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the Veteran's cause of death must be denied.  The evidence simply does not establish either on a direct or presumptive basis that the Veteran's causes of death were caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).  As such, the appeal is denied.

(b.)  Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.

Next, as part of her DIC claim, the appellant included a claim for burial benefits.  Attached with this application is a funeral home expense report, indicating that she paid $2,115 to cover the costs of cremation.  A VA Form 90-2008 Application for United States Flag for Burial Purposes, dated in April 2004, indicates that the Veteran's cremated remains were interred on March [redacted], 2004, at Pyramid Cremations in Klamath Falls, Oregon. 

Claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses." 38 C.F.R. § 3.1601(a)(1) (2013).  Likewise, 38 C.F.R. § 3.1600(a)(2)(ii) (2013) provides that a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  The funeral home expense report indicates that the appellant was the individual who paid the funeral home costs.  Thus, based on the facts in this case, the claim has been timely filed, and the appellant is the party with standing to submit the claim. 

Next, as was discussed above, the Board has determined that the Veteran's cause of death is not service-connected.  Thus, the appellant is eligible for benefits on a non-service connected basis only.  In such cases, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2013). 


Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the Veteran was in receipt of pension or compensation; the Veteran had an original claim for pension or compensation pending at the time his or her death for which there was evidence available on the date of death to support the award for compensation or pension; the Veteran had a reopened claim where there is sufficient prima facie evidence of record on the date of death to show entitlement; the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the Veteran's estate funds are insufficient to cover expenses; or the Veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. §§ 3.1600(b) and (c) (2013). 

In this case, non-service connected burial benefits are not warranted, as none of the conditions of 38 C.F.R. § 3.1600 have been met.  First, the evidence does not indicate that the Veteran was in receipt of any VA compensation or pension.  Specifically, although he was service-connected for bilateral hearing loss since 1972, this disability has always been at a noncompensable level.  Burial benefits are not warranted on this basis. 

Next, the evidence does not indicate that the Veteran had an original or reopened claim that was pending at the time of his death.  Indeed, it does not appear that he ever submitted another compensation claim apart from the time where he sought an increase for his bilateral hearing loss in September 1992.  The noncompensable rating for hearing loss was confirmed and continued in an October 1992 rating decision.  Notice of this decision and his appellate rights was furnished to the Veteran in correspondence dated in November 1992, but he did not file a timely appeal of this action and it became final.  Thus, as the Veteran had no claims pending at the time of death, burial benefits are not warranted on this basis. 

Finally, the evidence does not indicate that the Veteran had no next of kin or that he died while hospitalized by VA in a VA or non-VA facility.  First, as the appellant is the Veteran's surviving spouse, there is a next of kin, and this condition does not apply.  He also did not die in a VA facility.  To the contrary, his death certificate indicates that the Veteran died at his home on March [redacted], 2004.  Therefore, these conditions have not been met, and burial benefits are not warranted on this basis. 

Overall, the evidence does not indicate that any of the conditions for burial benefits as set forth by 38 C.F.R. § 3.1600 have been met.  Accordingly, there is no legal entitlement to a burial allowance under this provision, and this aspect of the appeal must be denied.  

Next, in conjunction with a claim for burial benefits, the Board must consider entitlement to a plot or interment allowance as set forth in 38 C.F.R. § 3.1600(f) (2013).  Under this regulation, a plot or interment allowance is payable to the person or entity who incurred interment expenses in an amount not to exceed $700.  See 38 U.S.C.A. § 2303(b) (West 2002). 

However, in this case, the evidence does not indicate that the appellant or any other party has incurred any expenses for the actual interment of the Veteran's remains.  The appellant's DIC claim lists the place of burial only as "private" and the VA Form 90-2008 indicates that the Veteran's cremated remains were interred, at Pyramid Cremations in Klamath Falls, Oregon.  However, no documentation relating to the actual costs of the interment are submitted despite the appellant having been provided with notice of what evidence in needed to substantiate her claim and having had ample opportunity during the nearly ten-year-long pendency of this claim to submit such evidence.  In this regard, VA's duty to assist a claimant in developing the evidence is not always a one-way street.  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, as the evidence does not indicate that the appellant incurred any expenses for the actual interment of the Veteran's cremated remains, an interment or plot allowance is also not warranted. 

Therefore, given that the requirements for burial benefits and interment allowance under 38 C.F.R. § 3.1600 have not been met, the appellant's claim for these benefits is denied.

(c.)  Entitlement to nonservice-connected death pension.

The documents associated with the evidence establish that the appellant is the late Veteran's surviving spouse and that she has two legally adopted children, a daughter born in August 1994 and a son born in November 1995.  

Death pension is available to the "surviving spouse" of a Veteran because of his death due to nonservice-connected disabilities, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.3 (2013). 

Here, the late Veteran served during a recognized period of war, i.e., the Vietnam War Era which is recognized as having been from August 1964 through May 1975.  See 38 U.S.C.A. § 101(29)(B) (West 2002); 38 C.F.R. § 3.2(f) (2013).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.23 (2013).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2013).  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23 (2013). 

Pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  See 38 U.S.C.A. § 1543(a)(1) (West 2002); 38 C.F.R. § 3.274(c) (2013). 

The terms 'corpus of estate' and 'net worth' are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b) (2013). 

In determining whether some part of the estate should be used for the appellant's maintenance, factors to be considered along with the appellant's income include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d) (2013). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. § 3.271(a) (2013).  Social Security Administration (SSA) benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii) (2013). 

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2013).  

Amounts paid by a spouse before a veteran's death for expenses of the veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i) (2013).  Amounts paid by a surviving spouse or child of a veteran for the veteran's just debts, expenses of last illness and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.A.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii) (2013).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  38 C.F.R. § 3.272(h) (2013).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id. 

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  In other words, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.  If a claimant's assets are sufficiently large that the claimant could live off these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can always reopen the pension claim.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case. 

The appellant filed her claim for VA death pension benefits claim in August 2004.  At the time, she reported having assets in the form of $8,000 in bank deposits, $16,000 in other property, and a one-time life insurance payment of $95,000.

For 2004, the MAPR for a surviving spouse without a dependent child was $6,814.00.  See M21-1, Part I, Appendix B.  In 2004 the MAPR for a surviving spouse with one dependent child was $8,921.00.  For each additional child add $1,734.00.  Thus, even assuming that both children were dependent, the total MAPR in this case for the year 2004 would be $10,655.00.  A VA assessment of the total annual income of the appellant and her family for 2004 (incorporating applicable deductions and less acceptable medical expenses) was $59,163, which is in excess of the MAPR for that year. 

For 2005, the MAPR for a surviving spouse without a dependent child was $7,094.00.  See M21-1, Part I, Appendix B.  In 2005 the MAPR for a surviving spouse with one dependent child was $9,287.00.  For each additional child add $1,806.00.  Thus, even assuming that both children were dependent, the total MAPR in this case for the year 2005 would be $11,093.00.  A VA assessment of the total annual income of the appellant and her family for 2005 (incorporating applicable deductions and less acceptable medical expenses) was $48,677, which is in excess of the MAPR for that year. 

For 2006, the MAPR for a surviving spouse without a dependent child was $7,329.00.  See M21-1, Part I, Appendix B.  In 2006 the MAPR for a surviving spouse with one dependent child was $9,594.00.  For each additional child add $1,866.00.  Thus, even assuming that both children were dependent, the total MAPR in this case for the year 2006 would be $11,460.00.  A VA assessment of the total annual income of the appellant and her family for 2006 (incorporating applicable deductions and less acceptable medical expenses) was $42,570, which is in excess of the MAPR for that year. 

For 2007, the MAPR for a surviving spouse without a dependent child was $7,498.00.  See M21-1, Part I, Appendix B.  In 2007 the MAPR for a surviving spouse with one dependent child was $9,815.00.  For each additional child add $1,909.00.  Thus, even assuming that both children were dependent, the total MAPR in this case for the year 2007 would be $11,724.00.  A VA assessment of the total annual income of the appellant and her family for 2007 (incorporating applicable deductions and less acceptable medical expenses) was $47,889, which is in excess of the MAPR for that year. 

For 2008 through 2010, the MAPR for a surviving spouse without a dependent child was $7,933.00.  See M21-1, Part I, Appendix B.  For 2008 through 2010 the MAPR for a surviving spouse with one dependent child was $10,385.00.  For each additional child add $2,020.00.  Thus, even assuming that both children were dependent, the total MAPR in this case for the years 2008 through 2010 would be $12,405.00.  VA assessment of the total annual income of the appellant and her family for 2008 (incorporating applicable deductions and less acceptable medical expenses) was $47,006, which is in excess of the MAPR for that year. VA assessment of the total annual income of the appellant and her family for 2009 (incorporating applicable deductions and less acceptable medical expenses) was $50,292, which is in excess of the MAPR for that year.  VA assessment of the total annual income of the appellant and her family for 2010 (incorporating applicable deductions and less acceptable medical expenses) was $50,052, which is in excess of the MAPR for that year.



For 2011, the MAPR for a surviving spouse without a dependent child was $8,219.00.  See M21-1, Part I, Appendix B.  In 2011 the MAPR for a surviving spouse with one dependent child was $10,759.00.  For each additional child add $2,093.00.  Thus, even assuming that both children were dependent, the total MAPR in this case for the year 2011 would be $12,852.00.  A VA assessment of the total annual income of the appellant and her family for 2011 (incorporating applicable deductions and less acceptable medical expenses) was $54,266, which is in excess of the MAPR for that year.

For 2012, the MAPR for a surviving spouse without a dependent child was $8,359.00.  See M21-1, Part I, Appendix B.  In 2012 the MAPR for a surviving spouse with one dependent child was $10,942.00.  For each additional child add $2,129.00.  Thus, even assuming that both children were dependent, the total MAPR in this case for the year 2012 would be $13,071.00.  

Based on a February 2012 VA Form 21-5427 Corpus of Estate Determination, the appellant had $100,000 in bank deposits and a monthly income of $2,118 per month ($2,000 per month from the late Veteran's railroad retirement and $118 per month from dividends and interest in investments, although the appellant stated that she did not use the dividends and interests as actual income but rather rolled these funds back into her investments).  This calculates into an annual income of $25,416 over a 12-month period, which is in excess of the MAPR for that year.  At the time of the February 2012 determination, the appellant's two dependent children had not yet reached the age of majority.  The VA determined that the appellant had a net worth in excess of $80,000, noting that in her original application for death pension she indicated $95,000 in net worth from receipt of a life insurance payment and that her current report of having $100,000 on deposit in her bank indicated that her expenses in the time since 2004 have not significantly depleted her net worth.

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits throughout the entirety of the pendency of the claim.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits. Therefore, her claim of entitlement to death pension benefits must be denied.

The Board recognizes the appellant's sincere belief that she needs and is entitled to death pension benefits.  However, given her net worth detailed above, the Board finds that some portion of the corpus of her estate may reasonably be consumed in order to provide for the maintenance of herself and her dependents.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) (2013).  The purpose of the pension program is to aid veterans and their dependents who are unable to provide themselves the basic necessities and not to protect wealth.  Based on the information the appellant has provided, this is not the situation in the instant case.  Her financial resources, if fully exploited, are sufficient to meet her basic needs at present.  It is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate. 

If the appellant's net worth becomes significantly depleted in the future and her annual income does not exceed the applicable annual MAPR, she may again file a claim for pension benefits and submit the appropriate financial documentation. Since, however, for the reasons discussed above, she does not currently have sufficient financial limitations, the preponderance of the evidence is against her claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the Veteran's cause of the death is denied. 

Nonservice-connected burial benefits, to include a plot or interment allowance, is denied.

Nonservice-connected death pension is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


